DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Jensen on November 3, 2021.

The application has been amended as follows: at the end of claim 12, delete “such as an apolar solvent selected from the group consisting of ethyl ether, isopropyl ether, methyl tert-butyl ether, cyclopentyl methyl ether, n-hexane, cyclohexane and heptane.”

CONTINUING DATA
This application is a 371 of PCT/IB2018/058442 10/29/2018
FOREIGN APPLICATIONS
ITALY 102017000128516 11/10/2017
Claims 1-20 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Fischer (WO 2011/077345 A1, June 30, 2011, cited on IDS).  Fischer teaches the following intermediate on page 45, which differs from the claimed formula (IV) because it is not a cangrelor derivative and the hydroxyl groups are protected.

    PNG
    media_image1.png
    202
    303
    media_image1.png
    Greyscale

Fischer’s method differs from the claimed method for the reasons mentioned above, and further because it does not use clodronic acid for claimed step b.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/LAYLA D BERRY/Primary Examiner, Art Unit 1623